Citation Nr: 1748287	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  10-13 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel




INTRODUCTION

The Veteran served on active duty from August 1994 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In Board decisions dated September 2013 and April 2016, the claims were remanded for further evidentiary development.  The VA Appeals Management Center (AMC) most recently continued the previous denials in a May 2017 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran's claims were remanded by the Board in April 2016 in order to pursue thorough PTSD stressor verification and to afford the Veteran with a VA examination.  Significantly, the Veteran's asserted stressor (his friend dying by suicide while they were stationed aboard the U.S.S. KITTYHAWK in early 1995) was verified by the AOJ in a May 2017 Administrative Decision.  The Veteran was scheduled to appear for a VA examination in April 2017, but failed to appear for said examination.

VA regulation provides that, when a claimant fails, without good cause, to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2016).  In the September 2017 Post-Remand Brief, the Veteran's representative requested that the Veteran be rescheduled for a VA examination citing evidence of multiple address changes recently associated with the claims file.  In this regard, the Board recognizes that, since the prior Board Remand, the Veteran has submitted three changes of address to VA and may have been incarcerated for a brief period of time.  See, e.g., the Change of Address forms dated February 2016 and March 2016, and the Reports of General Information dated January 2017 and August 2017.

The Board additionally observes that, although a February 2016 psychological assessment suggested that the Veteran experienced PTSD due to the verified in-service stressor, other VA treatment records indicate that his PTSD "is primarily related to" physical and emotional abuse by his father.  See, e.g., the VA treatment records dated February 2010.  As such, the Board finds that the evidence is unclear concerning the etiology of the Veteran's diagnosed acquired psychiatric disability, including PTSD.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999).  Given the good cause demonstrated in the record, the Board finds that the Veteran should be afforded another opportunity to appear for a VA examination to address the pending claims.

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Schedule the Veteran for a VA examination to determine the etiology of his claimed psychiatric disorder to include PTSD.  All indicated tests and studies should be conducted.  The contents of the electronic claims file must be made available to the examiner for review in connection with the examination.

(a)  Document the Veteran's current diagnoses; in doing so, indicate whether the Veteran is currently diagnosed with PTSD, anxiety disorder, and depressive disorder.

(b).  If PTSD is diagnosed under the DSM-V criteria, provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's currently diagnosed PTSD is due to a conceded in-service stressor.

(c).  Provide an opinion as to whether it is at least as likely as not that any current psychiatric disorder, to include anxiety disorder and depressive disorder, was incurred in the Veteran's active duty service.

In answering these questions, the examiner should address the Veteran's assertions of continuity of symptomatology dating from his military service.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity since service should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 
3. Thereafter, readjudicate the claims on appeal.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

